FILED
                            NOT FOR PUBLICATION                               JUL 15 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30230

              Plaintiff - Appellee,               D.C. No. 1:08-cr-00235-EJL-1

  v.
                                                  MEMORANDUM *
JERRY FERREIRA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                              Submitted July 13, 2010 **
                                 Portland, Oregon

Before: GOODWIN, PREGERSON and WARDLAW, Circuit Judges.

       Jerry Ferreira appeals his conviction, following a jury trial, of unlawful

possession of a firearm. 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Ferreira contends

that an informant’s statement on direct examination that he met Ferreira in jail a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
year or so prior to the firearms purchase was highly prejudicial and constitutes

error requiring reversal. Because Ferreira did not object to the statement at trial,

we review for plain error. See Fed. R. Crim. P. 52(b); United States v. Olano, 507
U.S. 725, 731-32 (1993); United States v. Ortiz, 362 F.3d 1274, 1278 (9th Cir.

2004). We affirm.

      Plain error exists if the error is clear and obvious, highly prejudicial, and

affects the defendant’s “substantial rights,” that is, if it “affect[s] the outcome of

the district court proceedings.” Olano, 507 U.S. at 732-34. Here, however, there

is no evidence that the statement affected the outcome of the trial. The jury knew

that Ferreira had a criminal history because the parties stipulated that he was

previously “convicted of a crime punishable by imprisonment for a term exceeding

one year,” the prosecutor never mentioned or relied on the statement, and the jury

heard overwhelming independent evidence of Ferreira’s guilt. Therefore, the

informant’s testimony that he met Ferreira in prison is not plain error.

      AFFIRMED.




                                            2